ORDER OF PUBLIC CENSURE
On October 15, 1991, Vivian E. Berg, Staff Counsel to the Judicial Conduct Commission, petitioned the Court to accept and approve the Stipulation for public censure which was signed and filed by Ms. Berg and the Honorable Jon R. Kerian, Judge of the District Court. The Supreme Court considered the matter, and
ORDERED, that the Stipulation be approved, and that the Honorable Jon R. Ke-rian, Judge of the District Court, Northwest Judicial District, be publicly censured for his delay in promptly disposing of the business of the court in certain cases which is a violation of Rule 3(A)(5) of the Rules of Judicial Conduct.
/s/ Ralph J. Erickstad
RALPH J. ERICKSTAD
Chief Justice
/s/ Gerald W. VandeWalle
GERALD W. VANDE WALLE
Justice
/s/ H.E. Gierke, III
H.E. GIERKE
Justice
/s/ Beryl J. Levine
BERYL J. LEVINE
Justice